Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 1 of 11

Nancy A. Mismash (6615)

ROBERT J. DEBRY & ASSOCIATES
4252 South 700 East

Salt Lake City, Utah 84107

Telephone: (801) 262-8915

Fax: (801) 262-8995
nmismash@robertdebry.com

Counsel for Plaintiff and the Proposed Class

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 

GREG GALLOWAY, individually and on
behalf of all similarly situated persons,

Plaintiff,
v.
FCA US, LLC,

Defendant.

 

Case No. _2:20-cv-00149-DBB

COMPLAINT AND JURY TRIAL
DEMAND

Judge: David Barlow

 

Plaintiff, GREG GALLOWAY (‘Plaintiff’), by and through the undersigned attorneys,

brings this Complaint against Defendant, FCA US, LLC (“Defendant” or “FCA US”), and alleges

the following on information and belief:

NATURE OF THE CASE

1. Plaintiff brings this action under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227.
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 2 of 11

2. The TCPA was enacted in response to widespread public outrage concerning the
proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,
132 S. Ct. 740, 745 (2012).

3. The TCPA is designed to protect consumer privacy by prohibiting, among other
things, autodialed telemarketing calls to cellular telephones without the “prior express written
consent” of the called party. See In re Rules and Regulations Implementing the TCPA of 1991, 27
FCC Red. 1830, 1844 (2012); 47 C.F.R. § 64.1200 (f) (1), (12).

4. Plaintiff is a private individual residing in Salt Lake City, Utah.

5. Defendant “is a North American automaker based in Auburn Hills, Michigan” who
“designs, manufactures, and sells or distributes vehicles under the Chrysler, Dodge, Jeep®, Ram,
FIAT and Alfa Romeo brands, as well as the SRT performance designation.”!

6. This case challenges Defendant’s practice of initiating autodialed telemarketing
calls to cellular and home telephones without the prior express written consent required by the
TCPA. See 47 C.F.R. § 64.1200(a)(2), (f(8)(@), and continuing to do so even after receiving
explicit demands to stop the autodialed telemarketing calls.

7. Beginning on February 18, 2019, to the present, Defendant initiated no less than
100 autodialed telemarketing calls to Plaintiffs personal cellular phone number: (801) XXX-4059.

8. The calls were placed from telephone number 833-585-0144.

 

! See FCA, https://autoalliance.« »rg/companies/fca/ (last visited DATE, 2020).
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 3 of 11

9. Beginning on February 18, 2019, Plaintiff made numerous requests demanding
Defendant cease its attempts to contact Plaintiff. Despite Plaintiff's repeated demands, Defendant
continues to contact Plaintiff in violation of the TCPA.

10. At no time prior to Defendant’s first contact, and at no time after, did Plaintiff give
express written consent to receive autodialed phone calls on his cellular phone from Defendant.

11. Each time Defendant attempted to contact Plaintiff, Defendant utilized an
“automatic telephone dialing system” (“ATDS”).

12. Defendant’s practice caused actual harm to Plaintiff in several ways, including, but
not limited to, temporarily using his cellular phone and tying up his line, invading his privacy,
causing wear and tear on his cellular phone, and consuming battery life. Moreover, these calls
injured Plaintiff because they were frustrating, obnoxious, annoying, a nuisance, and disturbed his
solitude.

JURISDICTION & VENUE

13. Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331, because Plaintiff's
claims arise under 47 U.S.C. § 227, a federal statute.

14. This Court has personal jurisdiction over FCA US, LLC, because it is registered to
conduct business within the State of Utah and the acts or omission complained herein which give
rise to this Complaint occurred within the State of Utah.

15. | Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant
transacted business in this District and a substantial portion of the actions and omissions giving

rise to the claims alleged in this Complaint occurred in this District.
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 4 of 11

PARTIES

16. Plaintiff, Greg Galloway, is a resident of Salt Lake City, Utah, in the County of Salt
Lake.

17. Defendant, FCA US, LLC, is a Michigan corporation registered to do business in
the State of Utah. Defendant can be served via its registered agent, C.T. Corporation System, 1108
E. South Union Ave, Midvale, Utah 84047.

BACKGROUND AND ENFORCEMENT OF THE TCPA

18. In 1991, Congress enacted the TCPA to regulate the explosive growth of the
telemarketing industry and protect consumers of telephone services. In so doing, Congress
recognized that “[uJnrestricted telemarketing . . . can be an intrusive invasion of privacyJ.]”
Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47
U.S.C. § 227).

19, When Congress enacted the TCPA in 1991, it found that telemarketers were calling
18 million Americans every day. In re Rules and Regulations Implementing the TCPA of 1991, 18
FCC Red. 14014, 4 8 (2003) (“2003 Order’). By 2003, telemarketers were calling 104 million
Americans every day, assisted by the proliferation of new and more powerful autodialing
technology. /d., 18 FCC Red. 14014, 4] 2, 8 (2003).

20. | The problems Congress identified when it enacted the TCPA have only grown
worse in recent years. The FCC has emphasized that action must be taken to “stop the scourge of

illegal robocalls” because “U.S. consumers received approximately 2.4 billion robocalls per month
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 5 of 11

in 2016.” See The FCC's Push to Combat Robocalls & Spoofing, FCC, https://www.fec.gov/about-
fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing (last visited June 25, 2019).
THE TCPA PROHIBITS AUTOMATED TELEMARKETING CALLS
21. The TCPA requires prior express written consent for all autodialed telemarketing
calls to cellular telephone numbers. See In re Rules and Regulations Implementing the TCPA of
1991, 27 FCC Red. 1830, 1844 (2012); 47 C.E.R. § 64.1200 (f) (1), (12).
22, “Prior express written consent” means:

an agreement, in writing, bearing the signature of the person called that clearly
authorizes the seller to deliver or cause to be delivered to the person called
advertisements or telemarketing messages using an automatic telephone dialing
system or an artificial or prerecorded voice, and the telephone number to which the
signatory authorizes such advertisements or telemarketing messages to be
delivered.

47 C.F.R. § 64.1200 (f) (8).
23. The agreement in writing:
shall include a clear and conspicuous disclosure informing the person signing that:
(A) By executing the agreement, such person authorizes the seller to deliver or
cause to be delivered to the signatory telemarketing calls using an automatic
telephone dialing system or an artificial or prerecorded voice; and (B) The person
is not required to sign the agreement (directly or indirectly), or agree to enter into
such an agreement as a condition of purchasing any property, goods, or services.
47 CFR. § 64.1200 (f) (8) (d) (A).
24, According to the FCC, “[t]he term seller means the person or entity on whose behalf
a telephone call or message is initiated for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services, which is transmitted to any person.” 47 C.F.R. §

64.1200 (8) (9).
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 6 of 11

25. “The term advertisement means any material advertising the commercial
availability or quality of any property, goods, or services.” 47 C.F.R. § 64.1200 (f) (1) (emphasis
added).

26. “The term telemarketer means the person or entity that initiates a telephone call or
message for the purpose of encouraging the purchase or rental of, or investment in, property,
goods, or services, which is transmitted to any person.” 47 C.F.R. § 64.1200 (f) (11).

27. “The term telemarketing means the initiation of a telephone call or message for the
purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,
which is transmitted to any person.” 47 C.F.R. § 64.1200 (f) (12).

FACTUAL ALLEGATIONS

A. Defendant routinely initiates autodialed calls as part of its ongoing advertising and
telemarketing campaigns.

28. Beginning on February 18, 2019, Defendant initiated unsolicited phone calls to
Plaintiffs Phone Number using an ATDS, as defined by 47 U.S.C. § 227(a)(1). Defendant
contacted Plaintiff from phone number (833) 585-0144.

29. Plaintiff had not, prior to this initial call from Defendant, expressly consented in
any manner to allow Defendant to contact him.

30. Defendant uses an ATDS to contact Plaintiff regarding automobile airbag recalls.
Plaintiff never owned the vehicle subject to this supposed recall, and informed Defendant as such.

31. Each call from Defendant utilized the following pre-recorded telemarketing

message urging Plaintiff to schedule an appointment for a vehicle he never owned:
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 7 of 11

“Please hold for urgent airbag recall information from Fiat Chrysler. We will be

with you shortly. This is the FCA Recall Team with an urgent message about an

airbag recall affecting your vehicle. Due to the severity of this defect please call us

or your local Chrysler, Dodge, Jeep, or Ram dealership now. To schedule your free

repair, you can contact us toll-free at 1-833-585-0144 between 8 a.m. and 7 p.m.

Eastern Standard Time Monday through Friday, or contact your local Chrysler,

Dodge, Jeep, or Ram dealer directly. Your dealership will replace your driver’s side

airbag for free. Our number again is 1-833-585-0144. We are concerned for you

safety. Thank you.

32.  Defendant’s unsolicited calls and voicemails gave Plaintiff no ability to “opt out”
from receiving phone calls and messages.

33. Beginning February 18, 2019, Plaintiff made numerous attempts to contact
Defendant at Defendant’s ATDS phone number for the purpose of demanding Defendant cease its
attempts to contact and solicit Plaintiff at Plaintiff's phone number,

34. Despite Plaintiff's attempts, Defendant’s unsolicited calls to Plaintiff continue.

35.  Defendant’s autodialed calls also leave voice messages in Spanish encouraging

individuals to contact them to set up an appointment.

B. Defendant’s multiple contacts with Plaintiff, and Plaintiff’s repeated efforts to end the
harassment.

36. Beginning in 2019, Plaintiff received phone calls from Defendant’s ATDS Phone
number including, but not limited to, following dates:
a. February 18, 25, 26;
b. March 4, 11, 12, 18, 25, 26;
c. April 1, 8, 15, 29;

d. May 6, 9, 13, 16, 20, 22, 27;
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 8 of 11

e. June 3, 10, 17, 24;

f. July 1, 8, 12, 15, 22, 29, 30;

g. August 5, 12, 16, 19, 22, 26, 30;

h. September 3, 5, 9, 11, 16, 17, 19, 23, 24, 30;
i. October 1, 7, 8, 11, 14, 15, 22, 23, 24, 28, 29;
j. November 4, 5, 8, 11, 12 19, 25, 26;

k. December 2, 3, 9, 11, 16, 17, 23, 26, 30.

37. On numerous occasions, Defendant contacted Plaintiff multiple times on the same
day.

38. During each attempt Defendant contacted Plaintiff using the exact same ATDS
number Defendant had used previously and left the exact same pre-recorded message.

39. Plaintiff demanded that Defendant cease its attempts to contact Plaintiff on the
following dates February 18, 2019, March 18, 2019, March 26, 2019, April 15, 2019, and May 9,
2019. This list is ot exhaustive of all of Plaintiff's attempt to demand Defendant cease its contact
attempt.

40. Despite Plaintiffs demands, Defendant continued to initiate unsolicited,
unconsented phone calls to Plaintiff via an ATDS.

41. At no time prior to Defendant’s initial call on February 18, 2019, and at no time
after, did Plaintiff give any form of express written consent to allow Defendant to contact him.

42. Each of Defendant’s unsolicited phone calls to Plaintiffs phone number were made

via an ATDS.,
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 9 of 11

43. Each of Defendant’s unsolicited phone calls to Plaintiffs phone number violated

the TCPA.
C. Defendant’s conduct was knowing or willful; Defendant has previously been sued for
violating the TCPA.

44. This is not the first time Defendant has been sued for violations of the Telephone
Consumer Protection Act. See Complaint, Bryan v. FCA US, LLC, j/k/a/ Chrysler Group LLC,
Case No. 2:18-cv-13479 (E.D. Mich. Nov. 7, 2018), attached hereto as Exhibit A. For example,
on November 7, 2018, Plaintiff Tara Bryan filed a TCPA suit against Defendant in United States
District Court for the Eastern District of Michigan alleging Defendant violated the TCPA. See id.
Plaintiff Bryan alleged unsolicited calls from this same Defendant, utilizing this same ATDS
Phone Number. Shortly after filing her claim, Defendant settled the case. See Notice of Settlement,
attached hereto as Exhibit B.

45, At minimum, Defendant became aware that its practices violated the TCPA on or
around June 7, 2016. See Complaint, Felsen v. FCA US, LLC, et al., Case No. 2:16-cv-01259 (D.
Nev. June 7, 2017). That TCPA case against Defendant was settled on September 19, 2016. See
Notice of Settlement, attached hereto as Exhibit C.

46. Despite Defendant’s knowledge of the TCPA Defendant continues to initiate
unsolicited, unconsented telemarketing calls to potential customers, including Plaintiff and Class
members, using an ATDS. At minimum, Defendant became aware of the TCPA on June 7, 2017,

the date of the filing of the Complaint in Felsen v. FCA US, LLC, et al.
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 10 of 11

47. If, however, Defendant did not become aware of the TCPA by litigating Felsen v.
FCA US, LLC, et al. and Bryan vy. FCA US, LLC, fik/a/ Chrysler Group LLC, at the very least
Plaintiff's numerous phone conversations with Defendant complaining of Defendant’s
unconsented autodialed calls and demanding they stop put Defendant on notice that its calls
violated the TCPA.

48. As such, Defendant knowingly or willfully violated the TCPA.

COUNT I- VIOLATION OF THE TELEPHONE
CONSUMER PROTECTION ACT, 47 U.S.C. § 227, ET SEO.

49. Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
herein.

50. Defendant’s acts and omissions alleged herein constitute numerous and multiple
violations of the TCPA, 47 U.S.C. §227, as Defendant called the cellular telephone number of
Plaintiff using an ATDS.

51. Plaintiff is entitled to an award of $500 in damages for each and every call
Defendant made to his cellular telephone numbers using an ATDS or artificial or prerecorded voice
in violation of the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B).

52. Plaintiff is also entitled to, and seeks through this lawsuit, injunctive relief
prohibiting Defendant from violating the TCPA, 47 U.S.C. §227, by making calls, except for
emergency purposes, to cellular telephone numbers using an ATDS or artificial or prerecorded
voice.

53.  Defendant’s violations were knowing or willful.

10
Case 2:20-cv-00149-DBB Document 2 Filed 03/06/20 Page 11 of 11

54. If the Court determines that Defendant’s actions were knowing or willful, then
Plaintiff requests the Court increase the statutory damages up to three times the amount ($1,500
per violation) pursuant to 47 U.S.C. § 227(b)(3).

WHEREFORE, Plaintiff requests the following relief:

A. An order awarding statutory damages of $500 per phone call at issue pursuant to
47 U.S.C. § 227(b)(3)(B);

B. An order increasing those statutory damages up to three times ($1,500 per violation)
pursuant to 47 U.S.C. § 227(b)(3)(C);

C. An order enjoining Defendant from engaging in the same or similar unlawful
practices alleged herein;

D. An order awarding costs of suit;

EB, Leave to amend this Complaint to conform to the evidence presented at trial; and
Orders granting any other relief this Honorable Court deems equitable, proper, and
just.

Dated: “| ? LS UL ¢ NV VIA s vy u { WH

 

Nancy A. Mismash
Counsel for Plaintiff and the Proposed Class

il
